Case 1:18-cv-00914-GJQ-PJG ECF No. 144, PageID.1238 Filed 08/23/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                               __________________________

 ROBERT WAYNE ANNABEL II #414234,

                Plaintiff,                                           Case No. 1:18-CV-914

 v.                                                                  HON. GORDON J. QUIST

 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.,

             Defendants.
 __________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATIONS

        This is a civil rights action brought by state prisoner Robert Wayne Annabel II pursuant to

 42 U.S.C. § 1983. United States Magistrate Judge Phillip J. Green has issued two Report and

 Recommendations (R & R). In the first R & R, Judge Green recommends that the Court (1) grant

 Defendants’ motion for summary judgment and (2) deny Plaintiff’s motion for summary judgment.

 (ECF No. 134). In the second R & R, Judge Green recommends that the Court deny Plaintiff’s

 motion for a preliminary injunction. (ECF No. 138.) Plaintiff has filed objections to the first R &

 R, (ECF No. 136), but does not object to the second R & R.

        Upon receiving objections to an R & R, the district judge “shall make a de novo

 determination of those portions of the report or specified proposed findings or recommendations

 to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

 or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

 P. 72(b). After conducting a de novo review of the first R & R, the objections, and the pertinent

 portions of the record, the Court concludes that the first R & R should be adopted.
Case 1:18-cv-00914-GJQ-PJG ECF No. 144, PageID.1239 Filed 08/23/21 Page 2 of 6




          Plaintiff asserts seven objections. In his first objection, Plaintiff argues that the magistrate

 judge failed to consider his argument in his summary judgment motion and his response to

 Defendants’ summary judgment motion. Plaintiff then “incorporates in his objections the full

 argument [in his summary judgment motion and response] which the R & R failed to consider.”

 (ECF No. 136 at PageID.1203.) The Sixth Circuit “has allowed parties to incorporate prior

 arguments into their objections to a magistrate judge’s report, but [the court] disfavor[s] such

 practices.” Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). The requirement for specific

 objections is met when the objection directs the district judge’s attention to specific areas of

 disagreement. See id. Here, Plaintiff simply directs the Court to thirty-one pages of briefing. This

 does not meet the specificity requirement and amounts to a general objection. A general objection

 that fails to specify the issues in contention equates to no objection. Miller v. Currie, 50 F.3d 373,

 380 (6th Cir. 1995). Accordingly, the Court will address only the specific objections.

          In his second objection, Plaintiff argues that the magistrate judge misconstrued the nature

 of his religious claims. This argument is a common theme throughout Plaintiff’s objections. He

 states that “[t]his lawsuit is about Passover meals being denied to non-Jewish prisoners.” (ECF

 No. 136 at PageID.1204.)1 The magistrate judge separated Plaintiff’s religious claims into two

 parts: (1) Plaintiff missed “like the first three days” of Passover meals in 2017, and (2) Plaintiff

 missed all eight Passover meals in 2018. With respect to the 2017 meals, Plaintiff failed to sign

 up for the Passover meals as required by MDOC policy. Plaintiff does not address his failure to

 sign up in his objections. Nor does he address the 2017 meals in general. Instead, Plaintiff focuses

 on the 2018 incident. He claims that he was coerced into switching his religious preference to



          1
            Plaintiff does not identify his specific religion in the amended complaint. He initially designated himself as
 “other faiths” in the MDOC and refers to himself as Christian in his briefs. According to Plaintiff, his religion still
 requires “Passover meals.”

                                                            2
Case 1:18-cv-00914-GJQ-PJG ECF No. 144, PageID.1240 Filed 08/23/21 Page 3 of 6




 Judaism in order for him to receive Passover meals. But the amended complaint does not clearly

 allege such a claim. Plaintiff alleged that he was denied Passover meals in retaliation over the

 2012 settlement dispute. The denial of the Passover meals in 2018 was the result of Plaintiff

 changing his designated religion.     As stated by the current Special Activities Coordinator,

 “Passover meals provided by food service are given to Jewish prisoners who currently receive

 religious meal accommodation and who request it.” (ECF No. 124-4, PageID.1041). Plaintiff

 requested a Passover meal but was not designated as Jewish. Contrary to Plaintiff’s assertion, non-

 Jewish inmates are not denied the opportunity to celebrate Passover with a religious meal. The

 MDOC policy provides an inmate with an avenue for obtaining a “religious fast or feast,” by

 allowing the inmate to obtain a Passover meal without designating himself “Jewish.” See MDOC

 Policy Directive 05.03.150, ¶ WW. But Plaintiff elected to change his religious designation to

 Judaism instead. And he did so knowing that it would result in a temporary denial of religious

 dietary accommodations. (ECF No. 127-3, PageID.1111). That is exactly what happened. As the

 magistrate judge correctly found, Plaintiff did not cite any evidence to show that his request for

 dietary accommodation was not properly processed or was unreasonably delayed.

        In his third objection, Plaintiff argues that the magistrate judge erred when evaluating his

 free exercise of religion claim and failed to address Maye v. Klee, 915 F.3d 1076, 1083 (6th Cir.

 2019). But Maye did not involve the same MDOC regulations. In the instant case, MDOC

 Operating Procedure 05.03.150A, ¶ F, provides that prisoners forego their religious dietary

 accommodation when changing their religious preference. As explained by the magistrate judge,

 this policy satisfies the Turner analysis.    There is valid, rational connection between this

 requirement and the need by prison officials to efficiently manage their limited resources. Prison

 officials have a legitimate interest is ensuring that prisoners requesting religious dietary



                                                 3
Case 1:18-cv-00914-GJQ-PJG ECF No. 144, PageID.1241 Filed 08/23/21 Page 4 of 6




 accommodation do so only for legitimate reasons. It is not unreasonable to require a prisoner to

 temporarily forego a benefit obtained to accommodate his stated religious beliefs when that

 prisoner asserts that his religious beliefs have changed.

        In his fourth objection, Plaintiff argues that the magistrate judge erred when finding that

 the MDOC policy is the least restrictive means of furthering a compelling governmental interest.

 Plaintiff again argues that he was denied Passover meals because he was not Jewish but does not

 address the fact that he missed the Passover meals because he switched his religious designation.

 The Court agrees with the magistrate judge’s conclusion that the MDOC’s policy of processing

 and approving a religious diet constitutes the least restrictive means of furthering a compelling

 governmental interest.

        In his fifth objection, Plaintiff argues that the magistrate judge did not adequately address

 his equal protection claim. But Plaintiff failed to show that he was treated differently than any

 similarly situated individual. The same policy applies to any inmate regardless of whether he is

 Jewish or not Jewish. The Court finds no error in the magistrate judge’s analysis.

        In his sixth objection, Plaintiff argues that the magistrate judge erred in applying the but-

 for causation standard to his retaliation claim. See Nieves v. Bartlett, ––– U.S. ––––, 139 S. Ct.

 1715, 1722 (2019). Other courts have applied this standard to prisoner civil rights cases. See

 Winston v. Fuchs, 837 F. App’x 402, 404 (7th Cir. 2020) (“But Winston did not produce enough

 evidence for a reasonable jury to find that his grievance was the but-for cause of his discipline . . .

 .”) (citing Nieves, 139 S. Ct. at 1722). Even if the magistrate judge erred in applying Nieves,

 Defendants are entitled to summary judgment on this claim. There is nothing in Plaintiff’s prior

 settlement mandating that he receive Passover meals. Nor was Plaintiff excused from complying

 with the MDOC policy. Plaintiff missed a few Passover meals in 2017 because he did not request



                                                   4
Case 1:18-cv-00914-GJQ-PJG ECF No. 144, PageID.1242 Filed 08/23/21 Page 5 of 6




 them as required by the MDOC policy. He then filed a motion to enforce a settlement, which was

 denied in November 2017. Plaintiff then missed Passover meals in 2018 because he switched his

 religious designation. As stated by the magistrate judge, “Plaintiff has failed to establish that his

 protected conduct was a motivating factor in Defendants’ alleged conduct.” (ECF No. 134 at

 PageID.1190.)

        Finally, in his seventh objection, Plaintiff argues that the magistrate judge failed to address

 the breach of contract state law claim. The magistrate judge recommended that the Court not retain

 supplemental jurisdiction over this claim. Pursuant to 28 U.S.C. § 1367(c)(3), the district court

 may decline to exercise supplemental jurisdiction over a state law claim if it “has dismissed all

 claims over which it has original jurisdiction.” The Court finds no error with this recommendation.

        Accordingly, IT IS HEREBY ORDERED that the two Report and Recommendations

 (ECF Nos. 134 and 138) are adopted as the Opinion of the Court.

        IT IS FURTHER ORDERED that, for the reasons set forth in the R & Rs, (1) Defendants’

 motion for summary judgment (ECF No. 126) is granted; (2) Plaintiff’s motion for summary

 judgment (ECF No. 120) is denied; and (3) Plaintiff’s motion for a preliminary injunction (ECF

 No. 131) is denied.

        IT IS FURTHER ORDERED that Plaintiff’s First Amendment, RLUIPA, and equal

 protection claims are dismissed with prejudice. The Court declines to exercise supplemental

 jurisdiction over Plaintiff’s state law claims; therefore, the state law claims are dismissed without

 prejudice.

        This case is concluded.




                                                  5
Case 1:18-cv-00914-GJQ-PJG ECF No. 144, PageID.1243 Filed 08/23/21 Page 6 of 6




       A separate judgment will enter.




 Dated: August 23, 2021                             /s/ Gordon J. Quist
                                                   GORDON J. QUIST
                                             UNITED STATES DISTRICT JUDGE




                                         6
